Citation Nr: 0502343	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-22 659A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for flat feet. 
  
3.  Entitlement to an increased rating for service-connected 
nose fracture, currently evaluated as 0 percent disabling 
(noncompensable), to include the issue of entitlement to 
restoration of a 10 percent rating.

4.  Entitlement to an increased rating for service-connected 
lichen planus, buttocks, legs, and abdomen, currently 
evaluated as noncompensable, to include the issue of 
entitlement to restoration of a 10 percent rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979 under honorable conditions, and July 1979 to 
December 1993 under other than honorable conditions.  An 
Administrative Decision, dated in April 1995, determined that 
the veteran's period of service from February 11, 1989 to 
December 8, 1993 was terminated by a discharge under other 
than honorable conditions.  The RO entered a decision that 
the second period of service was dishonorable for VA 
purposes.  See 38 C.F.R. § 3.12(c) (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claims of entitlement 
to service connection for depression, and flat feet, denied a 
claim of entitlement to an increased rating for service-
connected nose fracture, currently evaluated as 
noncompensable, and granted a claim of entitlement to a 
compensable rating for service-connected lichen planus, 
buttocks, legs, and abdomen, to the extent that it evaluated 
this disability as 10 percent disabling.  The veteran 
appealed all decisions.  In July 2000, the RO increased the 
veteran's rating for his nose fracture to 10 percent.  In 
October 2002, the RO reduced the veteran's rating for his 
nose fracture to 0 percent, and his rating for his skin 
disorder to 0 percent.  The Board has determined that the 
issues are more accurately characterized as stated on the 
cover page of this decision.  

In September 2004, the veteran was afforded a hearing before 
Milo H. Hawley, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The veteran's claim of entitlement to an increased rating for 
service-connected lichen planus, buttocks, legs, and abdomen, 
currently evaluated as 10 percent disabling, is the subject 
of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder as a result of his service.  

2.  The veteran does not have flat feet as a result of his 
service.  

3.  By a rating decision dated in October 2002 the RO reduced 
the rating for the veteran's nose fracture from 10 percent to 
0 percent, effective February 1, 2003.

4.  The evidence of record at the time of the RO's October 
2002 rating reduction demonstrated material improvement in 
the service-connected nose fracture so as to warrant 
reduction in the assigned disability rating. 

5.  The veteran is not shown to have a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  

2.  Flat feet were not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  The reduction in rating from 10 to 0 percent for service 
connected nose fracture was proper; entitlement to 
restoration of the 10 percent rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.326, 3.344, 4.7, 4.97, Diagnostic Code 6502 
(2002).

4.  Prior to August 25, 1999, and after February 1, 2003, the 
criteria for a compensable rating for service-connected nose 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6502 (2004).

5.  For the period from August 25, 1999 to January 31, 2003, 
the veteran's nose fracture does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted. VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
a harmless error for the reasons specified below.

In the present case, in a November 2003 letter, the veteran 
was informed of the information and evidence that is of 
record and that which was not of record but was necessary to 
substantiate the claims on appeal.  He was notified that VA 
would obtain his medical records from a VA health care 
facility and records from other federal facilities.  See 
38 C.F.R. § 3.159(c)(1-3) (2002).  He was further notified 
that VA would attempt to obtain private treatment records.  
The veteran was requested to identify all relevant treatment 
and to complete authorizations (VA Forms 21-4138 and 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
There is no record of a reply from the veteran that is 
responsive to the RO's request; however, additional VA 
medical evidence was obtained and has been associated with 
the claims files.  

In Pelegrini the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

It appears that all of the elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini, have been satisfied.  In this regard, 
and in any event, in a recent opinion by the General 
Counsel's Office it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The November 2003 VCAA letter was sent to the veteran after 
the RO's April 2000 decision that is the basis for this 
appeal.  See Pelegrini at 120.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Id.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on  
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Id.  

In this case, the November 2003 letter was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, after the November 
2003 letter was sent, the case was readjudicated and in March 
and April of 2004, with Supplemental Statements of the Case 
being provided to the appellant.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, and VA treatment records.  
Although the veteran has not been afforded VA examinations 
covering the service connection claims, and etiological 
opinions have not been obtained, the Board finds that the 
evidence, discussed infra, warrants the conclusion that a 
remand for examinations and etiological opinions is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
claims suffer from different combinations of the following: 
the veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed condition during service, the 
claimed condition is first shown many years after service, 
and/or the claims files does not currently contain any 
competent evidence showing that the claimed condition is 
related to the eligible period of service.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board therefore finds the RO has satisfied its 
obligations under the VCAA, and that a remand under Pelegrini 
would only result in additional delay without providing the 
veteran any further benefit.  Therefore, it is concluded that 
the VA has complied with the VCAA, and that the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
foregoing, the Board finds that the veteran has not been 
prejudiced by a failure of VA in its duty to assist, and that 
any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder, and flat feet.  He argues 
that he began suffering from depression during service, and 
that he was given arch supports during service.  See 
transcript of veteran's hearing, held in September 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

A.  Acquired Psychiatric Disorder

The veteran's service medical records do not show treatment 
for psychiatric symptoms, or a diagnosis of an acquired 
psychiatric disorder.  A December 1978 examination report 
shows that his psychiatric condition was clinically evaluated 
as normal.  

The post-service medical evidence consists of VA hospital, 
outpatient treatment and examination reports, dated between 
1994 and 2004.  Overall, his diagnoses included depression, 
depressive disorder, alcohol abuse, cocaine dependence, and a 
personality disorder.  This evidence includes a February 1997 
VA examination report which shows that the Axis I diagnosis 
was undifferentiated somatoform disorder, and that the Axis 
II diagnosis was personality disorder with paranoid and 
passive-aggressive features.  This evidence shows that 
beginning in 1999, the veteran occasionally complained of 
family problems, an inability to get a job, and bitterness 
over his military service.  Also in 1999, he was enrolled in 
a substance abuse treatment program (SATP).  The veteran 
apparently received domiciliary care from November 2000 to 
May 2001, and during part of this time he was again enrolled 
in a SATP.  A VA hospital report, covering treatment between 
May and August of 2003, contains diagnoses of dysthymic 
disorder (characterized as "by history" in some reports), 
depression, and polysubstance abuse.  Reports, dated in 
September and October of 2003, note that the veteran had a 
positive urine screen for cocaine.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
acquired psychiatric disorder and his service.  The service 
medical records for the veteran's eligible period of service 
do not contain any evidence of treatment for an acquired 
psychiatric disorder.  The first post-service evidence of a 
diagnosed acquired psychiatric disorder is found in the 
February 1997 VA examination report.  This is approximately 
eight years after the veteran's eligible period of service, 
which ended in February 1989.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the 
extent that he has a personality disorder, personality 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
To the extent that he may have alcohol and drug dependency, 
service connection may not be granted for these conditions.  
See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(a) 
(2004).  Finally, there is no competent evidence of record 
that associates the veteran's acquired psychiatric disorder 
with his service.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection for an acquired psychiatric 
disorder must be denied.  

B.  Flat Feet

The veteran's service medical records include a January 1977 
report which notes that he had "flattening feet - calluses 
forming on bottom," and that he was given arch supports.  
Reports dated in Novmeber1978 note complaints of foot pain, 
and that he had a corn on the bottoms of both feet.  The 
relevant assessment was callus formation.  A December 1978 
examination report shows that his feet were clinically 
evaluated as normal.  A "report of medical history," dated 
in March 1985, shows that he reported having had foot 
trouble.  An accompanying examination report, also dated in 
March 1985, notes that he had hammertoes.  

The post-service medical evidence consists of VA hospital, 
outpatient treatment and examination reports, dated between 
1994 and 2004.  This evidence shows that the veteran received 
treatment for foot symptoms in July 2000.  An April 2001 
report notes that the arches of both feet had collapsed on 
weight bearing.  He was referred to prosthetics for arch 
supports.  The assessments were pes planus, plantar 
fasciitis, and onychomycosis.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
flat feet and his service.  The service medical records for 
the veteran's eligible period show that in January 1977, he 
was treated for "flattening feet - calluses forming on 
bottom," and that he was given arch supports.  Reports dated 
in November 1978 note complaints of foot pain, and that he 
had a corn on the bottoms of both feet.  The relevant 
assessment was callus formation.  However, these were 
apparently acute conditions, as evidenced by the lack of 
subsequent treatment for the remaining (approximately) ten 
years of eligible service.  Thus, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the first post-service evidence of flat feet is found in the 
July 2000 VA outpatient treatment report.  This is 
approximately 11 years after the veteran's eligible period of 
service, which ended in February 1989.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, there is no competent evidence of record 
that associates the veteran's flat feet with his service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for flat feet must be denied.  

C.  Conclusion

The Board has considered the appellant's written and oral 
testimony submitted in support of his claims.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claims must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating

The veteran argues that an increased rating is warranted for 
his nose fracture.  He argues that he has bleeding from his 
nose, that he often spits blood, and that his right nostril 
is blocked. 

In April 1995, the RO granted service connection for a nose 
fracture, evaluated as 0 percent disabling (noncompensable).  
In March 2000, the veteran filed a claim for an increased 
rating.  In April 2000, the RO denied the claim, and the 
veteran appealed.  In July 2000, the RO increased the 
veteran's rating for his nose fracture to 10 percent, and 
assigned an effective date of August 25, 1999 for the 10 
percent rating.  In a letter, dated in August 2002 (as well 
as an attached July 2002 rating decision), the RO informed 
the veteran of the proposal to reduce his rating to 0 
percent.  In October 2002, the RO reduced the veteran's 
rating for his nose fracture to noncompensable, and assigned 
an effective date of February 1, 2003, for the noncompensable 
rating.  Given the foregoing, the veteran's claim of 
entitlement to an increased rating for service-connected nose 
fracture is deemed to encompass the issue of entitlement to 
restoration of a 10 percent rating.  

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous. 38 C.F.R. § 4.20 (2004).  In this 
case, in April 1995, the RO granted service connection for 
"nose fracture."  The rating codes do not specifically 
contemplate this disability.  This disability appears to be 
most analogous to nasal deviation of the septum under 
Diagnostic Code 6502, and this is the diagnostic code applied 
by the RO.  Id.; see also Lendenmann v. Principi, 3 Vet. App. 
345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, (Septum, nasal 
deviation of: Traumatic only), disability characterized by 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31 (2004).

A.  Restoration

The Board will first address the propriety of the RO's 
October 2002 rating reduction.  With regard to whether or not 
the correct procedures for a reduction were carried out, in a 
letter, dated in August 2002, the veteran was notified of the 
RO's intent to reduce his 10 percent rating for his nose 
fracture to 0 percent.  See also July 2002 rating decision; 
July 2002 Supplemental Statement of the Case (sent on August 
19, 2002).  In the letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation 
payments should be continued at its (then) present level.  
See 38 C.F.R. § 3.105(e)(i).  There is no record of a reply.  
In a letter and rating decision, dated in October 2002 (sent 
November 18, 2002), the RO informed the veteran of the 
decision to reduce his rating to 0 percent, effective 
February 1, 2003.  

The Board finds that the RO has complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability rating by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
The Board will next address whether VA has met its burden of 
proving that the reduction was warranted.

In determining what criteria to apply in addressing whether 
the rating reduction was warranted, the Board notes that the 
RO initially assigned an effective date of December 10, 1993 
for service connection for nose fracture, and that the 
veteran's 10 percent rating was continued in effect from 
August 25, 1999 to February 1, 2003.  Since the evaluation 
was not in effect for five years or more, compliance with the 
provisions of 38 C.F.R. § 3.344(a) and (b) is not required.  
38 C.F.R. § 3.344(c).  These provisions also do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations reflecting improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  

In any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 421 (1993).  

The relevant medical evidence includes the veteran's service 
medical records, which show that in February 1988 he was 
found to have a nasal fracture after he was struck on the 
nose while playing basketball.  As for the post-service 
medical evidence, the Board initially notes that the claims 
files show that the veteran received a number of treatments 
for respiratory symptoms, with diagnoses that included 
sinusitis, chronic obstructive pulmonary disease, hemoptysis 
and allergic rhinitis.  However, service connection is not 
currently in effect for any of these disorders.  A March 2000 
VA examination report shows that the veteran had an 
interference of breathing through the nose.  On examination, 
the left nostril was obstructed 80 to 90 percent and the 
right nostril was open.  The diagnoses were "status post 
nasal fracture in 1981, healed," "nasal deviation present, 
causing obstruction on the left nostril," and chronic 
sinusitis.  A February 2002 VA nose examination report 
contains a diagnosis of deviated nasal septum, with an 
approximately 50 percent obstruction on the left, and none on 
the right.  

In summary, the last two VA examination reports do not show 
that the veteran has 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
and in fact, there is no competent evidence to show that 
these criteria have ever been met.  The RO's assignment of a 
10 percent rating in its July 2000 decision therefore appears 
to have been unsupported by the medical evidence.  However, 
and in any event, the March 2000 VA examination report shows 
that the left nostril was obstructed 80 to 90 percent, and 
the February 2002 VA examination report shows that the left 
nostril was obstructed 50 percent.  Under the circumstances, 
the disability in issue may be considered to have undergone 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Accordingly, the Board 
finds that the RO's October 2002 decision reducing the 
veteran's rating for his service-connected nose fracture from 
10 percent to 0 percent, with an effective date of February 
1, 2003, was correct, and that restoration of the veteran's 
10 percent rating for his service-connected nose fracture is 
not warranted.  

B.  Increased Rating

The veteran's rating has changed twice during the relevant 
time period (the veteran filed his claim in March 2000).  See 
generally 38 C.F.R. § 3.400(o)(2) (2004).  Given the 
foregoing, the Board will analyze the level of disability for 
three different time periods, and the issue may be stated as: 
1) whether a compensable rating is warranted prior to August 
25, 1999, 2) whether a rating in excess of 10 percent is 
warranted between August 25, 1999 and January 31, 2003, and 
3) whether a compensable rating is warranted as of February 
1, 2003, 2004.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The medical evidence discussed in Part III.A. is incorporated 
herein.  Briefly stated, the last two VA examination reports 
do not show that the veteran has 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side, and in fact, there is no competent evidence to show 
that these criteria have ever been met.  Accordingly, the 
criteria for a compensable rating under DC 6502 are not shown 
to have been met at any time during the applicable time 
period, and the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

To the extent that the veteran received a 10 percent rating 
under DC 6502 from August 25, 1999 to January 31, 2003, the 
10 percent rating is the maximum rating allowed under DC 
6502.  In exceptional cases where schedular evaluations are 
found to be inadequate, "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is considered.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The record does 
not show that during the period under consideration the 
veteran has required frequent periods of hospitalization for 
his nose fracture, or that such disability markedly 
interferes with employment.  Nor is it otherwise shown that 
his disability picture is exceptional or unusual.  Therefore, 
the Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for flat feet is denied.  

Prior to August 25, 1999, a compensable rating for service-
connected nose fracture is denied.  

For the period from August 25, 1999 to January 31, 2003, a 
rating in excess of 10  percent for service-connected nose 
fracture is denied.  

As of February 1, 2003, a compensable rating for service-
connected nose fracture is denied.


REMAND

A review of the transcript of the veteran's hearing, held in 
September 2004, shows that he was asked by his representative 
if his skin symptoms had worsened since his most recent VA 
examination report in April 2004, and that the veteran 
testified that his skin condition has spread since this 
examination.  He further testified that, "My whole body is 
scratched up from scratching."  

Based on the veteran's testimony, a remand is required so 
that the veteran may be afforded another VA examination of 
his skin.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The veteran should be afforded a new 
VA skin disorders examination in order to 
assess the current level of severity of 
his service-connected lichen planus, 
buttocks, legs, and abdomen.  The claims 
files must be made available to the 
examiner for review in conjunction with 
the examination. In the examination 
report, the examiner is requested to 
identify all current manifestations of 
the veteran's lichen planus, buttocks, 
legs, and abdomen.  If possible, the 
examiner should comment as to how this 
condition worsens during flare-up 
periods.  The examiner should record all 
medications used to treat each of the 
skin condition(s), as well as their 
frequency of use in the last 12 months.

2.  When the development requested above 
has been completed, the claim should 
again be reviewed on the basis of the 
additional evidence.  If the benefit 
sought on appeal is not granted in its 
entirety, then the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


